 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                            UNITED STATES DISTRICT COURT
17         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
18
                                                     )   CASE NO. 20-02291-DOC
19                                                   )
     LA ALLIANCE FOR HUMAN                           )   Hon. David O. Carter
20   RIGHTS, et al.                                  )   Courtroom 1
                    Plaintiff(s),                    )
21                                                   )
                     vs.                             )   [PROPOSED] ORDER GRANTING
22                                                   )   INTERVENORS’ EX PARTE
     City of Los Angeles, et. al.                    )   APPLICATION TO INTERVENE AS OF
23                                                   )   RIGHT
                        Defendant(s).                )
24                                                   )
                                                     )
25                                                   )
                                                     )   Complaint Filed: March 10, 2020
26                                                   )
                                                     )
27                                                   )
28
                                                         1
     _____________________________________________________________________________________________________
     _
                [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1           Pursuant to Federal Rule of Procedure 24, Plaintiffs LA CAN and LACW have
 2   moved to intervene as of right or, in the alternative, for permissive intervention in
 3   this case.
 4           Proposed Intervenor LA CAN is a grassroots, non-profit organization that has
 5   operated in Skid Row and throughout Los Angeles for approximately two decades.
 6   The primary purpose of the organization is to organize and empower community
 7   residents to work collectively to address systemic poverty and oppression in the
 8   community. For example, in 2016, LA CAN was a supporter of Measure HHH and
 9   since then, has spent considerable resources working to ensure accountability in the
10   spending of Measure HHH funds, including threatening litigation in 2016 to prevent
11   the expenditure of funds on projects that were not authorized by the proposition. LA
12   CAN is a membership organization with unhoused members who are currently
13   unsheltered on the streets of Los Angeles. LA CAN moves to intervene in this
14   lawsuit on its own behalf and on behalf of its members who are unsheltered in Skid
15   Row and throughout Los Angeles.
16           Proposed Intervenor Los Angeles Catholic Worker, (“LACW”), founded in
17   1970, is an unincorporated lay Catholic community of women and men that operate a
18   free soup kitchen, hospitality house for the homeless, hospice care for the dying and
19   by-monthly newspaper. In furtherance of its mission, the Hippie Kitchen provides
20   food and other services, including access to dental care, over-the-counter
21   medications, podiatry services, toiletries and other personal items, including
22   shopping carts.
23           Both LA CAN and LACW were plaintiffs in Mitchell v. City of Los Angeles,
24   along with four homeless individuals who lived on the streets in Skid Row, and who
25   were arrested for incredibly minor quality of life offenses or subjected to street
26   cleanings, and had all of their belongings seized and destroyed or otherwise stored in
27   a location that was completely inaccessible to them. The individual plaintiffs in the
28   action assigned their rights to enforce the settlement to LA CAN and LACW.
                                                         2
     ______________________________________________________________________________________________________
                  [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1           In Mitchell v. City of Los Angeles, the parties entered into significant
 2   negotiations and finally reached a tentative settlement. The Court retained
 3   jurisdiction to enforce the settlement, and the Court dismissed the case. After the
 4   settlement was finalized, the Plaintiffs in this case, then operating under the name
 5   Downtown Alliance for Human Rights, filed a motion to intervene, which was denied
 6   as untimely. The Plaintiffs filed a notice of appeal, but subsequently dismissed that
 7   appeal and simultaneously filed this instant lawsuit, making the same allegations as
 8   those outlined in Plaintiffs’ Motion to Intervene and as discussed below, seeking in
 9   part to invalidate the settlement agreement in Mitchell.
10          I.     PROPOSED INTERVENORS ARE ENTITLED TO INTERVENE
                   AS A MATTER OF RIGHT
11
             Federal Rules of Civil Procedure 24(a) provides that a party “who claims an
12
     interest relating to the property or transaction that is the subject of the action, and is
13
     so situated that disposing of the action may as a practical matter impair or impede the
14
     movant's ability to protect its interest” must be allowed to intervene in a case “unless
15
     existing parties adequately represent that interest.” Fed. R. of Civ. Proc. 24(a)(2).
16
             To be granted intervention as a matter of right, Proposed Intervenors must
17
     demonstrate that 1) they have a “significant protectable interest” relating to the
18
     matter that is the subject of the action; 2) a decision in the action may, as a practical
19
     matter, impair or impede Proposed Intervenors’ ability to protect its interest; 3) the
20
     request to intervene is timely; and 4) the existing parties may not adequately
21
     represent proposed Intervenors’ interest. Donnelly v. Glickman, 159 F.3d 405, 409
22
     (9th Cir. 1998). “Though the applicant bears the burden of establishing these
23
     elements, we have repeatedly instructed that ‘the requirements for intervention are [to
24
     be] broadly interpreted in favor of intervention.’” Smith v. Los Angeles Unified
25
     School District, 830 F.3d 843, 853 (9th Cir. 2016). Proposed Intervenors easily
26
     satisfy each of these prongs.
27
             Proposed Intervenors have a significant protectable interest in this litigation.
28
     Rule 24(a) does not require that the protectable interest at stake in the litigation be a
                                                         3
     ______________________________________________________________________________________________________
                 [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1   specific legal or equitable interest. In re Estate of Ferdinand E. Marcos Human
 2   Rights Litigation, 536 F.3d 980, 984–85 (9th Cir. 2008)( quoting S. Cal. Edison Co. v.
 3   Lynch, 307 F.3d 794, 802 (9th Cir.2002). Proposed Intervenors have a legally
 4   protectable interest in the settlement in Mitchell v. City of Los Angeles, which
 5   Plaintiffs explicitly and implicitly challenge in this lawsuit. Plaintiffs allege in the
 6   seventh cause of action that the settlement in Mitchell was a project under CEQA, for
 7   which an environmental review was required. See Comp., ¶ 165. The eleventh cause
 8   of action challenges the settlement on due process and equal protection grounds,
 9   namely that the settlement distinguished between Skid Row and the rest of the City
10   without a rational reason for doing so. In addition to those causes of action that
11   explicitly mention the Mitchell settlement, other causes of action, including the first,
12   third through fourth, and seventh causes of action for negligence, nuisance, and
13   violations of substantive due process, relate to conditions in Skid Row that Plaintiffs
14   allege throughout the complaint were caused by the Mitchell injunction and
15   settlement. See e.g., Comp., ¶¶ 30, 37, 48; Comp., Pg. 47. 1
16       To satisfy the second prong of the test for intervention as a matter of right,
17   Proposed Intervenors must show that “the disposition of this case will, as a practical
18   matter, affect” the interest at stake. California ex rel Lockyer v. U.S., 450 F.3d 436,
19   442 (9th Cir. 2006). Again, as with all of the factors, the proposed intervenors “need
20   not demonstrate that their interest would be impaired in a legal sense, only that their
21
22
             Proposed Intervenors also have legally protected interests stemming from
             1

23   advocacy to pass and subsequently to protect the integrity of Measure HHH, see
24
     Washington State Building & Construction Trades v. Spellman, 684 F.2d 627 (9th
     Cir. 982), as well as on behalf of their members, who have a protectable interest to
25   be free from increased enforcement and the violation of their constitutional rights.
26   Although less concrete than the right to protect their settlement, Courts have
     recognized these as sufficient interests to support intervention, particularly where,
27
     as here, there is no other representation of unsheltered homeless people in Los
28   Angeles, who are most likely to be impacted by any proposed remedies in this
     case.
                                                         4
     ______________________________________________________________________________________________________
                 [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1   interest ‘would be substantially affected in a practical sense.” Sw. Ctf. for Biological
 2   Diversity v. Berg, 268 F.3d 810, 822 (9th Cir.) (quoting Fed. R. Civ. P. 24, Advisory
 3   Committee Notes).
 4       Here, the remedy sought by the Plaintiffs could have the effect of undermining or
 5   even invalidating Proposed Intervenors’ settlement with the City of Los Angeles.
 6   Indeed, Plaintiffs are seeking to do so here, just Plaintiffs explicitly sought to do
 7   when they moved to intervene in the Mitchell, and they intended to object to and
 8   ultimately aimed to invalidate the settlement. This is a more than sufficient showing
 9   for intervention. See e.g., Idaho Farm Bureau Fed. v. Babbit, 58 F.3d 1392, 1398
10   (1995) (decision in another case that could result in a legal decision undermining the
11   result of another case is sufficient showing of impairment to support intervention). In
12   addition, however, the settlement could also result in orders related to the
13   expenditures of Measure HHH funds and changes in the allocation of resources, as
14   well as the increased criminalization and enforcement of laws against LA CAN’s
15   members. All of these potential outcomes, contemplated by the sweeping complaint
16   filed by Plaintiffs, could impact Proposed Intervenors’ rights.
17       Third, as the City of Los Angeles has not yet answered, the request is timely. A
18   request made “at an early stage of the proceedings” will generally satisfy the
19   timeliness requirement. See Citizens for Balanced Use v. Mont.Wilderness Ass’n, 647
20   F.3d 893, 897 (9th Cir. 2011).
21           Finally, the parties in this case have distinct interests to those of the Proposed
22   Intervenors and cannot adequately represent the Proposed Intervenors’ interests.
23   Trbovich v. United Mine Workers of America, 404 U.S. 528, 538 (1972). Proposed
24   Intervenors are the only party that represent the interests of unhoused persons.
25   Proposed Intervenors easily show they have a protectable interest that could be
26   affected by the resolution in this case, that they were timely in seeking to intervene,
27   and that none of the parties can protect their interests. As such, Proposed
28   Intervenors are entitled to intervene as a matter of right.
                                                         5
     ______________________________________________________________________________________________________
                 [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1           II.     LA CAN AND LACW SHOULD BE ALLOWED PERMISSIVE
                     INTERVENTION
 2
             In the alternative, this court finds that the Proposed Intervenors have also met
 3
     the requirements of Rule 24(b), which allows permissive intervention when “an
 4
     applicant’s claim or defense and the main action have a question of law or fact in
 5
     common.” Fed. R. Civ. P. 24(b)(1)(B). Permissive intervention is in the “broad
 6
     discretion of the trial court.” GOJO Indus., Inc. v. Barough, (“GOJO”), No.
 7
     SACV171382DOCJDEX, 2018 WL 5880829, at *3 (C.D. Cal. Apr. 2, 2018).
 8
     LACAN and LACW represent important interests in this case that are otherwise not
 9
     represented and as such, should be allowed to permissively intervene.
10
              As noted above, none of the parties currently in the case, include any
11
     individual who is currently unsheltered in Los Angeles. On the other hand, LA CAN
12
     and LACW have members and clients who live on the streets. Moreover, organizers
13
     and staff of LA CAN and LACW monitor what is happening on the streets, not just in
14
     Skid Row, but throughout Los Angeles. For example, the complaint alleges that the
15
     encampment under the overpass at Venice and the 405 is blocking the sidewalk. LA
16
     CAN has organizers and members that regularly visit that encampment and are
17
     familiar with the conditions there. The sweeps and property seizures at the overpass
18
     at Venice and the 405 divert LA CAN’s resources; yet this lawsuit is alleging the
19
     need for increased sweeps and enforcement. Complaint at 177.
20
             Similarly, LA CAN, as mentioned above, has unhoused members that reside
21
     on Skid Row and would be impacted by increased sweeps and enforcement. Not only
22
     are their interests affected, their participation will aid the court in determining the
23
     factual context of the litigation and in proving or disproving the parties’ statements
24
     about accessibility and state-created danger. It will also aid the court to hear from
25
     un-sheltered individuals, as the only unhoused individual who is a Plaintiff became
26
     sheltered prior to the lawsuit beginning.
27
28
             The Court finds that LA CAN and LACW have meet the standard for
                                                         6
     ______________________________________________________________________________________________________
                   [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1   intervention as of right, as this litigation has significant potential to impact the
 2   settlement reached in the Mitchell case. It is so ORDERED.
 3
 4   Dated: March            , 2020
 5                                                   The Honorable David O. Carter
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         7
     ______________________________________________________________________________________________________
                 [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                       8
     _____________________________________________________________________________________________________
     _
                [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO INTERVENE
